AFFIRM as Modified; Opinion Filed November 7, 2013.




                                          S    In The

                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01272-CR
                                       No. 05-12-01273-CR

                            KENNETH ERIC HADDAD, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                   Trial Court Cause Nos. F10-59239-W and F10-52190-W

                              MEMORANDUM OPINION
                          Before Justices O'Neill, Lang-Miers, and Evans
                                     Opinion by Justice Evans
       In these consolidated appeals, Kenneth Eric Haddad challenges the trial court’s judgment

adjudicating his guilt and revoking his community supervision for the offenses of retaliation and

aggravated assault with a deadly weapon. In his first four points of error, appellant generally

complains that the judgment in each case incorrectly shows that (1) he entered a plea of true to

the allegations in the State’s motion to adjudicate, and (2) the trial court found both of the State’s

violation allegations to be true. In points of error five and six, appellant contends there is

insufficient evidence to support the trial court’s assessment of court costs. After reviewing the

record, we agree that the judgments should be modified as requested by appellant in points of

error one through four. We also conclude, however, that appellant’s fifth and sixth points of error
lack merit. Accordingly, we modify the judgments as appellant requests in points one through

four and affirm the judgments as modified.

                                 FACTUAL BACKGROUND

       Pursuant to a negotiated plea agreement, appellant pleaded guilty to the offenses of

retaliation and aggravated assault with a deadly weapon. In accordance with the agreement, the

trial court deferred adjudicating appellant’s guilt and placed him on five years of community

supervision.   The State later moved to adjudicate guilt and revoke appellant’s community

supervision in each case alleging that he violated the following two conditions of his community

supervision: (1) Condition A — appellant committed aggravated robbery on August 6, 2011; and

(2) Condition J — appellant failed to pay his community service fees and was delinquent in the

amount of $120.

       After a hearing on the State’s motions, the trial court signed judgments in each case

adjudicating appellant guilty and revoking his community supervision. The trial court sentenced

appellant to ten years’ imprisonment in each case.         The trial court’s judgments state that

appellant pleaded true to the State’s motions and also indicate that the trial court found both of

the State’s violation allegations “true.”    Additionally, the trial court ordered appellant to pay

court costs of $294 in the retaliation case and $344 in the aggravated assault case. These appeals

ensued.

                                            ANALYSIS

       In points of error one and two, appellant contends the judgments incorrectly reflect that

he pleaded true to the violations alleged in the State’s motions to adjudicate and revoke

community supervision. In points of error three and four, appellant asserts that the judgments

incorrectly indicate that the trial court found appellant violated both conditions of community

supervision alleged in the State’s motions to adjudicate. The State concedes that the judgments


                                                –2–
are incorrect as asserted by appellant in points one through four. The State also agrees that the

judgments should be modified in the ways requested by appellant. Our review of the record

confirms that appellant did not plead true and instead contested the violation allegations in the

State’s motions. Moreover, it appears that after hearing the evidence, the trial court found that

appellant violated only the condition A of his community supervision and not Condition J.

Specifically, the trial court stated at the conclusion of the hearing, “I find allegation A to be true.

I find allegation J not to be true, based on the fact that [appellant] was incarcerated shortly after

he was placed on probation.” When the record provides the necessary information to correct

inaccuracies in a judgment, we have the authority to modify the judgment to speak the truth. See

TEX. R. APP. P. 43.2(b); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991,

pet. ref’d). Accordingly, we sustain appellant’s first, second, third, and fourth issues and modify

the judgments as requested.

       In his fifth and sixth points of error, appellant challenges the sufficiency of the evidence

to support the trial court’s assessment of $294 in court costs in the retaliation case and $344 in

court costs in the aggravated assault case.        Specifically, appellant argues the evidence is

insufficient to support the imposition of court costs because the clerk’s records do not contain a

written bill of costs. Appellant’s designations of record on appeal did not specifically request a

clerk’s bill of costs in these cases and, at the time appellant’s brief was filed, the clerk’s records

did not contain them. We ordered the clerk to file supplemental records containing the certified

bill of costs associated with each case and the clerk did so. See TEX. R. APP. P. 34.5(c)(1)

(allowing supplementation of clerk’s record if relevant item omitted). Accordingly, appellant’s

insufficiency complaint based upon the absence of a bill of costs is now moot. See Coronel v.

State, 05-12-00493-CR, 2013 WL 3874446 at *4 (Tex. App.—Dallas July 29, 2013, no pet. h.).




                                                 –3–
        Appellant has filed an objection to the supplemental clerk’s records arguing that (1) the

bills of costs are unsigned, unsworn computer printouts that do not qualify as a proper bill of

costs under article 103.001 of the Texas Code of Criminal Procedure, and (2) there is no

indication the printouts were ever filed in the trial court or brought to the attention of the trial

judge before costs were included in the judgments. We have previously addressed and rejected

these arguments in Coronel. See id. at *4–5. Accordingly, we overrule appellant’s objection as

well as his fifth and sixth issues.

        We sustain appellant’s first, second, third, and fourth points of error. We modify the

judgments in trial court cause numbers F-1059239-W and F10-52190-W to reflect that (1)

appellant entered a plea of “not true” to the State’s motion to adjudicate and revoke community

supervision, and (2) the trial court found “true” the State’s allegation that appellant violated

condition A of his community supervision, and found the State’s allegation that appellant

violated condition J of his community supervision “not true.”

        We affirm the trial court’s judgments as modified.




                                                      /David Evans/
                                                      DAVID EVANS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47

121272F.U05




                                                –4–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

KENNETH ERIC HADDAD, Appellant                      On Appeal from the 363rd Judicial District
                                                    Court, Dallas County, Texas
No. 05-12-01272-CR         V.                       Trial Court Cause No. F10-59239-W
                                                    Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                        Justices O'Neill and Lang-Miers
                                                    participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:
        (1) Appellant entered a plea of "not true" to the State's motion to adjudicate and
            revoke community supervision, and
        (2) the trial court found "true" the State's allegation that appellant violated
            condition A of his community supervision and found "not true” the State’s
            allegation that appellant violated condition J of his community supervision.
As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 7th day of November, 2013.




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE




                                              –5–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

KENNETH ERIC HADDAD, Appellant                      On Appeal from the 363rd Judicial District
                                                    Court, Dallas County, Texas
No. 05-12-01273-CR         V.                       Trial Court Cause No. F10-52190-W
                                                    Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                        Justices O'Neill and Lang-Miers
                                                    participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:
        (1) Appellant entered a plea of "not true" to the State's motion to adjudicate and
        revoke community supervision, and
        (2) the trial court found "true” the State's allegation that appellant violated
        condition A of his community supervision and found “not true” the State’s
        allegation that appellant violated condition J of his community supervision.
As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 7th day of November, 2013.




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE




                                              –6–